Citation Nr: 1743935	
Decision Date: 09/14/17    Archive Date: 10/10/17

DOCKET NO.  13-11 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for migraine headaches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from September 1981 to September 1985 and in the Air Force from February 1987 to August 2007.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in April 2016.  This matter was originally on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.

In February 2106, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.


FINDING OF FACT

During the entire appeal period, the Veteran's migraine headaches have been shown to more nearly approximate a finding they are very frequent completely prostrating and prolonged attacks capable of producing at least some economic inadaptability.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, during the entire appeal period, the criteria for an evaluation of 50 percent for migraine headaches have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  
  
The Veteran seeks a higher initial evaluation for his service-connected migraine headaches.

The Veteran's service-connected migraine headaches have been rated as 30 percent disabling pursuant to 38 C.F.R. § 4.124a , Diagnostic Code 8100, for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent disability rating is provided for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Neither the rating criteria nor the Court has defined the term "prostrating."  According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  Further, "inadaptability" is also not defined under Diagnostic Code 8100, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  

In addition, it has been held that nothing in diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce, 18 Vet. App. at 446.  In this regard it was explained by the Court that if "economic inadaptability" were read to import unemployability, the appellant, should he or she meet the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability resulting from a service-connected disability (TDIU) rather than just a 50 percent rating.  Id., citing 38 C.F.R. § 4.16.  In the Pierce case, the Court discussed the notion that consideration must also be given as to whether the disability is capable of producing severe economic inadaptability, regardless of whether the condition is actually causing such inadaptability.  See Pierce, 18 Vet. App. at 445-46.  In this regard, the decision mentions that, VA conceded that the words, "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 446-47.

At the November 2007 VA examination, the Veteran reported that his headaches began with sudden head pain that progressed rapidly to a throbbing headache.  The Veteran reported three headaches a month lasting one to three hours.  He reported that during the acute phase, he required rest away from activities and took ibuprofen 800 mg which was effective.  The Veteran denied missing any work due to headaches.  

In a statement received in March 2010, the Veteran stated, 

... my migraines are prostrating, they happen 4 to 5 times per month, and have caused me to miss work in the past, during active duty, and continuing to this day. Whether it is for a whole day or require that I must leave work early (although leaving early is difficult because driving with my migraine is impossible) and sometimes come to work late.  My only hope is that I am able to sense its development and can leave prior to the migraine becoming full-blown.

At the September 2012 VA examination, the Veteran described his headaches as being a sharp pain on both the temples but more so on the left side; he also reported a sharp and stabbing type of pain over his left eye occurring about two to three times a week and lasting for a couple of hours.  The Veteran reported that his headaches were 10/10 at their worst, otherwise 6/10 with at least half of them being close to 10/10.  The Veteran described the pain as if his head was in a vice, and he reported nausea with the severe ones; and very occasionally he would also have vomiting.  To avoid vomiting, the Veteran reported that he had to lie down on the office floor.  He also stated that he was sensitive to light during a headache episode or when he was developing a headache but he was only sensitive to sound if the sound was very loud. 

The examiner noted that the Veteran actually describes two types of headaches, one, which occurred more often, where he felt as if his head is being compressed by a vice and felt nauseated.  The other one occurred three to four times a month and was a sharp shooting type pain behind the left eye and was very painful almost to 9-10/10.  The Veteran denied missing any work.  After review of the file and examination of the Veteran, the examiner described very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner noted that on a day that the Veteran had a headache, he had to go home.  This happened at least two to three times a month, and that occasionally he had to take the next day off but that was not often.  The examiner noted that once a week, instead of taking off from work, he would close his office door, turn off his light, and lie down on the floor to try to let it pass.  The examiner noted that the Veteran took leave and went home two to three times a month if closing his door, turning off his light, and lying on the floor did not help.

On his April 2013 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran noted that he had to take approximately 100 tablets per month of migraine over-the-counter medicine, 100 Fioricet, and 9 Sumatriptan and that without these medications, he feel he would not be able to work.  

At the May 2016 VA examination, the Veteran reported that his headaches were retro-orbital or occipital and he stated that "it feels like my head is in a vice and someone is squeezing it."  The Veteran reported that on most days they reached 6-7/10 and that at least twice a week they reached 15/10.  The Veteran reported experiencing nausea, vomiting, and photophobia.  He reported that he was previously prescribed Sumatriptan which was effective, but that he could only get nine pills per month which was not enough to treat all of his headaches.  The Veteran reported that he began taking six Excedrin migraine pills which reduced the severity but not completely abort the headaches.  The examiner noted that a review of the records revealed that he was on Topamax in 2012 as a preventative but did not report a significant benefit.  He reported that he had to call in sick to work two to three times per month due to a severe headache and that he would stop working, turn off the lights at work, and rest about once a week in order to manage a headache so that he would not have to go home.

After review of the file and examination of the Veteran, the examiner described characteristic prostrating attacks of migraine headache pain once every month on average but indicated that the Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain productive of severe economic inadaptability.  The neurologist noted that two to three times per month, the Veteran experienced a severe headache, he had to leave work or call in and rest in a dark, quiet room. 

As noted above, to reach a maximum schedular 50 percent rating, the Veteran has to show findings approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge, such as the frequency and severity of headaches.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("Even if a layperson is not competent to diagnose or determine the cause of a particular condition, lay evidence is still competent to establish the occurrence of observable events and medical symptoms."). 

The Board finds the Veteran's statements to be credible.  

Because the Veteran suffers from very frequent (nearly one per week), severe headaches that were completely prostrating, which required him to lie down during the middle of the day while at work, the Board considers these headaches capable of producing at least some significant economic inadaptability.  Given the frequency of the reported prostrating attacks, and the need to leave or miss work, the Veteran's headache symptoms more closely approximate a 50-percent rating.  Therefore, with resolution of reasonable doubt in his favor, an evaluation of 50 percent disabling for headaches is warranted during the entire appeal period.  Given that 50 percent is the highest schedular rating available for headaches, a higher rating is not available.  He is currently in receipt of the highest available rating for headaches for the entirety of the appeal period.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.  


ORDER

Entitlement to an initial evaluation of 50 percent for migraine headaches is granted subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


